Citation Nr: 0400093	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the loss of use of a 
creative organ due to erectile dysfunction.

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.  He served in Vietnam from March 1970 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in July 2002, which denied a claim of entitlement to 
service connection for the loss of use of a creative organ 
due to erectile dysfunction.    
FINDING OF FACT

There is no medical evidence attributing the veteran's 
erectile dysfunction to active duty, either directly or 
secondarily to service-connected Type II diabetes.  


CONCLUSION OF LAW

The veteran's erectile dysfunction was not incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case, as well as any claim not decided as of 
that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is 
no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In a letter dated in August 2001, the RO 
advised the veteran of what evidence is required to establish 
a claim of entitlement to service connection, what had been 
completed to date with respect to the claim, what information 
and evidence is still needed, where and when to send 
additional evidence, and who to call if he has any questions 
or needs assistance.  Also, in the August 2001 letter, the 
veteran was advised of what he should do if he desired the 
RO's assistance in gathering additional evidence for his 
claim.  Moreover, the Statement of the Case (SOC) dated in 
November 2002 set forth VA regulations implementing VCAA.  
  
Further, with respect to VCAA notification, the Board notes 
that the August 2001 letter does not specify what is required 
to establish service connection for erectile dysfunction.  
However, the veteran himself did not specify in the June 2001 
application for VA benefits that he is seeking service 
connection for erectile dysfunction; rather, he claimed as 
his service-connected disabilities diabetes and arthritis.  
He also asserted a generalized claim that he had difficulty 
working due to pain.  Medical evidence associated with the 
file subsequent to the June 2001 claim revealed that the 
veteran was found to have, among other things, sexual 
dysfunction, hypogonadism, low testosterone levels, and Type 
II diabetes.  Accordingly, in a May 2002 rating decision 
granting service connection for diabetes, the RO, on its own, 
noted a separate, deferred claim of service connection for 
the loss of use of a creative organ due to erectile 
dysfunction pending further VA medical evaluation on this 
issue.  The May 2002 rating decision was sent to the veteran 
in June 2002.  This rating decision, along with a subsequent 
VA medical examination on the issue of sexual dysfunction, 
placed the veteran on notice that he had a pending claim for 
service connection on that issue, and that he would be free 
to submit additional evidence.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty-to-notify obligations consistent with 
VCAA.  The RO's August 2001 letter also complies with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
records cited by the veteran as relevant to his claim, 
including service medical records and VAMC treatment records, 
have been obtained and associated with the claims folder.  In 
June 2002, the veteran was provided a VA medical examination 
in connection with his claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time would not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Service Connection for the Loss of Use of a Creative 
Organ Due to Erectile Dysfunction

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  Veterans who served in Vietnam, including the 
veteran in this case, could be entitled to presumptive 
service connection for certain diseases or disorders 
specifically associated with exposure to herbicide agents 
even without evidence of manifestation of such disease or 
disorder in service.  They include Type II diabetes (adult-
onset diabetes), acute and subacute peripheral neuropathy, 
and prostate cancer, but erectile dysfunction is not one of 
them.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has reviewed all of the information and evidence of 
record.  In his substantive appeal form (Form 9), the veteran 
stated that his erectile dysfunction is attributable to 
service in Vietnam.  In his notice of disagreement, the 
veteran stated that a physician had opined that erectile 
dysfunction is a result of service-connected Type II 
diabetes, which was evaluated as twenty (20) percent 
disabling effective on June 4, 2001 in a May 2002 rating 
decision.      

The veteran's service medical records are silent as to 
complaints of, or treatment for, erectile dysfunction, or any 
symptoms later attributed to erectile dysfunction.  There 
are, however, a few references to in-service medical 
attention for the genitourinary system.  The first is a May 
1970 notation that the veteran had dysuria (painful or 
difficult urination), with "urgency but no frequency," and 
urinary tract infection.  Second, the veteran reported a 
prior urethral discharge and treatment for "VD" in June 
1969.  Also in June 1969, the veteran reported that he had 
been scheduled two years ago for an operation for a "rupture 
in testicles," but the operation apparently was not 
completed.  The Army medical examiner noted "no evidence of 
rupture" in June 1969.  

The record also indicates that, after discharge, the veteran 
was treated at the VA medical center (VAMC) for, among other 
things, sexual dysfunction/impotence, diabetes, and 
hypertension, from mid-1997 to mid-2002.  More specifically, 
treatment notes dated beginning in late 2000 indicate that 
the veteran reported a history of impotence dating back to 
mid-1990s.  In late 2000, he also reported a history of 
testicular injury as a child due to a fall, but no further 
details were provided about the injury.  Significantly, in 
December 2000, a VA medical professional noted the veteran's 
low testosterone levels and opined that "[s]exual 
performance issues may be associated with autonomic 
neuropathy associated with his diabetes of 5-10 yr. duration, 
however that would not explain the hormonal deficiency which 
needs to be worked up further."  Additional treatment notes 
dated in late 2000 to early 2001 show that the veteran had 
used Viagra, as well as pump and rubber band erectile 
devices, which proved to be minimally effective.  

In 2001, the veteran was diagnosed with hypogonadotrophic 
hypogonadism at the VAMC.  He was prescribed Androderm.  

The record further indicates that, in September 2001, a VAMC 
endocrinologist had opined that, "very likely the cause of 
his low testosterone is excessive endogenous estrogen.  [He] 
needs to [lose weight] in order to improve his serum 
testosterone . . . [He] was advised about [weight] loss . . . 
If we give [him] testosterone probably it will not work and 
further increase his endogenous estrogen."  

As for more recent VAMC treatment records, in January 2002, 
the veteran's diabetes was noted to be "well controlled."  
Further, while treatment notes from late January 2002 show 
that recent testing indicated low testosterone levels, the 
veteran reported a "marked improvement" in sex drive.  Most 
recently, in May 2002, the veteran's libido was described as 
"preserved," but erectile difficulty was still noted.    
                 
In June 2002, the veteran received a VA medical examination 
in connection with this claim.  According to the examination 
report, endocrinology tests revealed that the veteran has a 
below-normal testosterone level, and that he was prescribed 
testosterone gel.  The report further states that the veteran 
had used Viagra and a vacuum erection cylinder device, with 
little success.  The veteran has no history of prostate 
cancer.  While he had "mild urinary frequency and 
nocturia," he has not had "recurrent urinary tract 
infections, kidney stones or kidney infections."  The 
examiner determined that neither catheterization nor an 
invasive procedure is required.  The veteran's genitalia were 
found to be normal upon an examination of the abdomen, and 
there was no evidence of Peyronie's disease or testicular 
atrophy.  

The VA medical examiner concluded in his report: 

[The veteran] has a diagnosis of 
hypogonadotropic hypogonadism.  He has erectile 
dysfunction which may or may not be related.  He 
is also a non-insulin-dependent diabetic, which 
is a risk factor . . . Possibly, with hormone 
replacement therapy, his erections will improve.  

In my opinion, his erectile dysfunction is not 
service related.  

The veteran apparently did not want to have a surgical penile 
implant.  

Upon a full review of the evidence discussed above, the Board 
finds no evidence of manifestation of erectile dysfunction in 
service, or that there is any link between the genitourinary 
disorders noted in the service medical records to erectile 
dysfunction.  Moreover, while the VA examiner concluded in 
June 2002 that erectile dysfunction "may or may not be" 
related to hypogonadotropic hypogonadism, there is no 
evidence that hypogonadism itself is attributable to service.  
In addition, while the VA examiner seems to suggest that 
diabetes (service-connected) could be a risk factor 
contributing to sexual dysfunction, upon a review of the 
veteran's medical records and taking into account the 
veteran's medical history, which includes nonservice-
connected hypogonadotropic hypogonadism, he concluded that 
erectile dysfunction is not attributable to active duty.      

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
evidence in favor of and against the claim is not in 
equipoise, the veteran is not entitled to a benefit of 
reasonable doubt under 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for the loss of use of a creative organ 
due to erectile dysfunction is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



